The opinion of the court was delivered,
by Lowrie, C. J.
— This is an application for a charter, and we find no objection to any of the articles of association, except the thirteenth. That one provides that any member may be expelled who commits any misdemeanour or any other act “ that may prove injurious to his character or standing as a member of the asso*299ciation.” We have already intimated that we cannot approve such an indefinite statement of the offences that may result in expulsion: 11 Casey 151.
We do not need to object to the word “misdemeanour,” for that would be held as defined by what in law is meant by that word. True, it would authorize an expulsion of a member for a nuisance in not keeping his butchery or cattle-yard in proper order, or for casting dirt upon the highway, or for driving his wagon too fast; but if all the members really mean that a majority may have this power over them, they are right in saying so, though it gives acute members a great advantage over others.
But “ acts injurious to character or standing as a member” is no definition of any offence. We might as well sum up all criminal law by the expression, “ acts contrary to the general welfare.” Such expressions state well enough the principle of law; but they state no law: for every law is grounded on some principle, and is itself a definite statement of some act or special class of acts which are declared to be approved or condemned by the principle. Under the principle here objected to, the majority may expel a member for almost any act, and thus members are left without any rights that the majority may choose to withhold. Too earnest a claim of rights, or too earnest a performance of social duty, may thus become a ground of expulsion, if the majority please.
Approval refused.